     Case 2:19-cv-00447 Document 10 Filed 08/29/19 Page 1 of 5 PageID #: 87



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

JASON WEBB,

               Plaintiff,

v.                                                      CIVIL ACTION NO. 2:19-CV-00447


STEVEN L. PAINE, State Superintendent
of Schools, in his individual capacity and official
capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
capacity and official capacity,

               Defendants.

             JOINT REPORT OF RULE 26(f) PARTIES’ PLANNING MEETING

        In accordance with the provisions of Rule 26(f) of the Federal Rules of Civil Procedure

and L.R.Civ.P. 16.1(b), Plaintiff, Jason Webb, by counsel J. Zak Ritchie and Michael B. Hissam,

and Defendant Steven L. Paine, State Superintendent of Schools, and Jan Barth, Assistant State

Superintendent of Schools, by counsel, Jan L. Fox and Mark C. Dean, hereby report to the Court

on the following matters:

        1.     The parties, by their respective counsel, have conferred on August 21, 2019

pursuant to the Order and Notice entered herein on July 23, 2019. The parties are submitting the

below pursuant to the worksheet for Report of Parties Planning Meeting. The Parties jointly

propose the following dates:

        2.     Pre-Discovery Disclosures. Rule 26(a)(1) disclosures occur ty September 23,

2019.

        3.     Joinder of parties and amending pleadings by October 15, 2019.




                                               1
     Case 2:19-cv-00447 Document 10 Filed 08/29/19 Page 2 of 5 PageID #: 88



       4.      Discovery Plan.

               (a)     Counsel for the parties agree that the discovery they contemplate will not

exceed the discovery event limitation set forth in Rules 30(a)(2) and 33(a) of the Federal Rules

of Civil Procedure and L.R.Civ.P. 26.2

               (b)     Discovery will be needed on the following subjects: the facts and

circumstances giving rise to Plaintiff’s claims, defenses raised by Defendants damages, damages

claimed by Plaintiff and related issues.

                (c)    Disclosure of electronically stored information should be handled as

follows: Parties will meet and confer as necessary.

               (d)     The parties will submit to the Court a proposed Order regarding privilege

or protection, if necessary.

               (e)     The last date to serve discovery requests is: March 3, 2020.

               (f)     The maximum number of interrogatories: by Federal Rules.

               (g)     Requests for admission: by Federal Rules.

               (h)     The maximum number of depositions is as follows: by Federal Rules.

               (i)     Reports from retained experts under Rule 26(a)(2) are due:

                       (i)     From the party with the burden of proof by: May 1, 2020;

                       (ii)    From the party not bearing the burden of proof by: June 1, 2020;

                               and

                       (iii)   Rebuttal expert disclosures: July 1, 2020.

               (j)     Discovery will be concluded by: July 1, 2020.

               (k)     Counsel for the parties agree that this civil action is not a complex case

within the meaning of L.R.Cil.P. 16.1(d)




                                                 2
      Case 2:19-cv-00447 Document 10 Filed 08/29/19 Page 3 of 5 PageID #: 89



        5.      Counsel for the parties do not wish to consent to trial or proceedings conducted by

a Magistrate Judge.

        6.      Mediation: The parties believe the case may benefit from mediation and will

engage in good faith mediation by: July 10, 2020.

        7.      Dispositive motions should be filed on or before July 13, 2020, with responses

and replies according to the Local Rules.

        8.      Settlement Meeting should be held and Rule 26(a)(3) disclosures made at a date

convenient to the Court in mid-July, 2020.

        9.      The parties request a pretrial conference at the convenience of the Court sometime

in late August, 2020. The Plaintiff shall submit a proposed pretrial order to Defendants by July

27, 2020, and the Defendants shall compile a proposed Joint Pretrial Order and submit it to

chambers of the presiding judicial officer on or before August 10, 2020.

        10.     Jury instructions shall be submitted one week prior to the scheduled trial date.

        11.     The parties request the final settlement conference be held the day prior to trial.

        12.     The case shall be ready for trial by September 14, 2020. The parties contemplate

trial will require 5 – 7 days.

        13.     Counsel for the parties do not believe that a scheduling conference is necessary

prior to the entry of a scheduling order unless the Court desires to meet with counsel.

        14.     Should a scheduling conference be required, pursuant to L.R.Civ.P. 16.1, the

parties suggest that the following items be placed on the agenda.

                (a)     The date for a prehearing conference and trial with the Court; and

                (b)     The provisions of this Report, to the extent the Court has questions about

it.




                                                  3
      Case 2:19-cv-00447 Document 10 Filed 08/29/19 Page 4 of 5 PageID #: 90



         Respectfully submitted this 29th day of August, 2019.



/s/ Jan L. Fox
Jan L. Fox, Esq. (WVSB #1259)
Mark C. Dean, Esq. (WVSB #12017)
Steptoe & Johnson PLLC
Chase Tower, Seventeenth Floor
707 Virginia Street, East
P.O. Box 1588
Charleston, WV 25326-1588
(304) 353-8000
(304) 353-8180 facsimile
jan.fox@Steptoe-Johnson.com
mark.dean@Steptoe-Johnson.com
Counsel for Defendants



/s/ J. Zak Ritchie
J. Zak Ritchie, Esq. (WVSB #11705)
Michael B. Hissam, Esq. (WVSB #11526)
Hissam Forman Donovan Ritchie PLLC
P.O. Box 3983
Charleston, WV 25339
(681) 265-3802
(304) 982-8056 facsimile
zritchie@hfdrlaw.com
mhissam@hfdrlaw.com
Counsel for Plaintiff


004600.02018
8558072.1




                                                4
     Case 2:19-cv-00447 Document 10 Filed 08/29/19 Page 5 of 5 PageID #: 91



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON

JASON WEBB,

              Plaintiff,

v.                                                      CIVIL ACTION NO. 2:19-CV-00447

STEVEN L. PAINE, State Superintendent
of Schools, in his individual capacity and official
capacity; and JAN BARTH, Assistant State
Superintendent of Schools, in her individual
capacity and official capacity,

              Defendants.

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of August, 2019, I electronically filed the “Joint
Report of Rule 26(f) Parties’ Planning Meeting” with the Clerk of Court using the CM/ECF
system; and served via CM/ECF system, to the following:

                                 J. Zak Ritchie, Esq (WVSB #11705)
                                 Michael B. Hissam, Esq. (WVSB #11526)
                                 Hissam Forman Donovan Ritchie PLLC
                                 P.O. Box 3983
                                 Charleston, WV 25339
                                 (681) 265-3802
                                 (304) 982-8056 (facsimile)
                                 zritchie@hfdrlaw.com
                                 mhissam@hfdrlaw.com
                                 Counsel for Plaintiff

                                                      /s/ Jan L. Fox
                                                      Jan L. Fox, Esq. (WVSB #1259)
                                                      Mark C. Dean, Esq. (WVSB #12017)
                                                      STEPTOE & JOHNSON PLLC
                                                      Chase Tower, Seventeenth Floor
                                                      P.O. Box 1588
                                                      Charleston, WV 25326-1588
                                                      (304) 353-8000
                                                      (304) 353-8180 facsimile
                                                      Jan.Fox@Steptoe-Johnson.com
                                                      Mark.Dean@Steptoe-Johnson.com
